                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  MICHAEL W. WATKINS,                                   )
                                                        )
          Plaintiff,                                    )
                                                        )        Case No. 3:21-cv-164
  v.                                                    )
                                                        )        Judge Atchley
  WILLIAM WESTIN, et al.,                               )
                                                        )        Magistrate Judge Poplin
          Defendants.                                   )
                                                        )

                           MEMORANDUM OPINION AND ORDER

        Before the Court is Defendants William Westin, Edward Milam, and Joe Banuelos’s

 (collectively, “Defendants”) Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2) & (3) [Doc.

 11]. For the following reasons, the Motion [Doc. 11] will be GRANTED to the extent that this

 Court does not have jurisdiction over Plaintiff’s claims. Plaintiff’s claims will be

 TRANSFERRED to the Eastern District of California.

 I.     Factual and Procedural Background

        Plaintiff Michael M. Watkins, a resident of Tennessee, filed his Complaint in this District

 against Defendants for breach of contract, fraud, and violation of Plaintiff’s constitutional rights

 under 42 U.S.C. § 1983 on April 30, 2021 [Doc. 1, at 1–2, 5–9]. Plaintiff sued Defendants in both

 their individual and official capacities, and his Complaint states that all Defendants reside in

 California [Id. at 2]. Specifically, Plaintiff alleges that: (1) Westin is a resident of Sacramento,

 California; (2) Milam is a resident of Fresno, California; and (3) Banuelos is a resident of Corcoran,




Case 3:21-cv-00164-CEA-DCP Document 14 Filed 08/26/21 Page 1 of 7 PageID #: 63
 California [Id.]. Accordingly, the Court takes judicial notice that all Defendants reside in the

 Eastern District of California.1

          The facts underlying Plaintiff’s Complaint arise from his time as an employee within the

 Inspection Services Section of the California Department of Corrections and Rehabilitation

 (“CDCR”) [Id. at 3–5].2 Plaintiff claims that the Defendants induced him to accept a job with

 CDCR, which caused him to relocate his family to Lost Hills, California [Id. at 3]. The Court takes

 judicial notice that Lost Hills, California, is located in Kern County, which is in the Eastern District

 of California.

          On July 28, 2021, Defendants filed a Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2)

 & (3) [Doc. 11]. In support of the Motion, Defendants’ counsel filed a declaration stating that she

 sent a meet and confer letter to Plaintiff via email on July 21, 2021 [Doc. 11-1]. The letter



 1
   “[M]atters of which a court may take judicial notice” can be considered when ruling on a motion to
 dismiss. Autozone, Inc. v. Glidden Co., 737 F. Supp. 2d 936, 924 (quoting Tellabs, Inc. v. Makor Issues & Rights,
 Ltd., 551 U.S. 308, 322 (2007)). A district court may take judicial notice at any stage of the proceeding, whether or
 not it is requested by the parties, of any fact “not subject to reasonable dispute” because it is either: (1) generally
 known within the territorial jurisdiction of the trial court, or (2) capable of accurate and ready determination from
 sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201. “‘[G]eography has long been peculiarly
 susceptible to judicial notice for the obvious reason that geographic locations are facts which are not generally
 controversial . . . .” United States v. Bello, 194 F.3d 18, 23 (6th Cir. 1999) (quoting United States v. Piggie, 622 F.2d
 486, 488 (10th Cir. 1980)). Courts have applied Fed. R. Evid. 201 to take judicial notice of a city or county’s location
 within a given judicial district. See Hall v. Rag-O-Rama, LLC, 359 F. Supp. 3d 499, 513 n.5 (E.D. Ky. 2019) (“The
 Court takes judicial notice of the fact that Falmouth, in Pendleton County Kentucky sits in the Eastern District of
 Kentucky.”); White v. United States, Nos. 2:10-cv-70, 2:05-cr-174, 2011 U.S. Dist. LEXIS 124690, at *26 (S.D. Ohio
 Oct. 26, 2011) (“The geographical location of Gallia County as being within the jurisdiction of the Southern District
 of Ohio, Eastern Division is a fact properly the subject of judicial notice under Rule 201.”); Meier v. Green, No. 07-
 cv-11410, 2007 U.S. Dist. LEXIS 65766, at *3 n.2 (E.D. Mich. Sept. 6, 2007) (“The court takes judicial notice of the
 fact that Lansing is located in the Western District of Michigan.”).
 2
   The Court takes judicial notice that all CDCR prisons are located in California. Facility Locator, California Dep’t
 of Corr. and Rehab., https://www.cdcr.ca.gov/facility-locator/ (last accessed Aug. 18, 2021). The Court finds that the
 geographic locations of the facilities listed are not subject to reasonable dispute. Further, courts can take judicial
 notice of the contents of a government website. See e.g., Demis v. Sniezek, 558 F.3d 508, 513 n.2 (6th Cir. 2009)
 (taking judicial notice of contents of the Bureau of Prisons’ website); Oak Ridge Envtl. Peace All. v. Perry, 412 F.
 Supp. 3d 786, 810 n.6 (E.D. Tenn. 2019) (“Information taken from government websites is self-authenticating under
 FED. R. EVID. 902, and courts may accordingly take judicial notice of the information found on these websites.”
 (citations omitted)); Community Health Sys., Inc. v. Med. Univ. Hosp. Authority, No. 3:20-cv-00163, 2021 U.S. Dist.
 LEXIS 47999, at *14 n.6 (M.D. Tenn. Mar. 15, 2021) (noting that the Court can take judicial notice of a government
 website when ruling on a motion to dismiss) (collecting cases).


                                    2
Case 3:21-cv-00164-CEA-DCP Document 14 Filed 08/26/21 Page 2 of 7 PageID #: 64
 explained the basis for Defendants’ proposed Motion to Dismiss and requested a conference [Id.].

 Defendants’ counsel did not receive a response from Plaintiff regarding the meet and confer [Id.].

 This was the second time Defendants raised the issue of jurisdiction with Plaintiff. Two months

 prior, on May 11, 2021, Defendants’ counsel gave Plaintiff notice that Defendants did not believe

 the Eastern District of Tennessee had jurisdiction over this action and requested that Plaintiff

 dismiss the action, which he declined to do [Id.].

        Plaintiff responded to Defendants’ Motion, asking that the Court deny Defendants’ Motion

 or, in the alternative, transfer the case to the “appropriate court in California.” [Doc. 12, at 1].

 Defendants’ Motion to Dismiss is now ripe for review.

 II.    Standard of Review

            a. Personal Jurisdiction

        On a motion to dismiss for lack of personal jurisdiction, “[t]he burden of establishing

 jurisdiction is on the plaintiff.” Am. Greetings Corp. v. Cohn, 839 F.2d 1164, 1168 (6th Cir. 1988).

 The weight of that burden depends on how the Court resolves the Rule 12(b)(2) motion. Malone

 v. Stanley Black & Decker, Inc., 965 F.3d 499, 505 (6th Cir. 2020). When the Court rules based

 on the parties’ written submissions, without an evidentiary hearing, the plaintiff need only make a

 prima facie showing that jurisdiction exists. Id.; Am. Greetings Corp., 839 F.2d at 1168-69. The

 prima facie case “requires a plaintiff to establish, with reasonable particularity, sufficient contacts

 between the defendant and the forum state to satisfy the relevant long-arm statute and the Due

 Process Clause.” Malone, 965 F.3d at 504.

        In Tennessee, the long-arm statute extends the jurisdiction of Tennessee courts to the limit

 permitted by the Due Process Clause. Encore Med., L.P. v. Kennedy, D.C., 861 F. Supp. 2d 886,

 890 (E.D. Tenn. 2012). “When a state’s long-arm statute reaches as far as the limits of the Due




                                    3
Case 3:21-cv-00164-CEA-DCP Document 14 Filed 08/26/21 Page 3 of 7 PageID #: 65
 Process Clause, the two inquiries merge, and the Court need only determine whether the exercise

 of personal jurisdiction violates constitutional due process.” Id.

               b. Transfer

           When a “court finds that there is a want of [personal] jurisdiction, the court shall, if it is in

 the interest of justice, transfer such action” to another court in which the action “could have been

 brought at the time it was filed or noticed[.]” 28 U.S.C. § 1631. The Court has “broad discretion

 in ruling on a motion to transfer.” Stanifer v. Brannan, 564 F.3d 455, 457 (6th Cir. 2009). However,

 “[t]ransfer is favored over dismissal because a transfer facilitates the adjudication of a dispute on

 the merits.” Gonzalez v. HCA, Inc., 2011 U.S. Dist. LEXIS 95774, at *40 (M.D. Tenn. Aug. 24,

 2011) (citing Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466–67 (1962)).

    III.       Analysis

               a. Personal Jurisdiction

           In order for a court to exercise jurisdiction over a non-resident defendant, the defendant

 must have “certain minimum contacts with [the forum state] such that the maintenance of the suit

 does not offend traditional notions of fair play and substantial justice.” Int’l Shoe Co. v.

 Washington, 326 U.S. 310, 316 (1945). A defendant’s minimum contacts may create two types of

 personal jurisdiction, general or specific. See Daimler AG v. Bauman, 751 U.S. 117, 127 (2014).

 “General jurisdiction is found where contacts ‘are so continuous and systematic as to render [a

 foreign defendant] essentially at home in the forum State.’” Encore Med., 861 F. Supp. 2d at 891

 (quoting Schneider v. Hardesty, 669 F.3d 693, 701 (6th Cir. 2012)). Specific jurisdiction, on the

 other hand, “is confined to adjudication of issues deriving from, or connected with, the very

 controversy that establishes jurisdiction.” Indah v. S.E.C., 661 F.3d 914, 920 (6th Cir. 2011)

 (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).




                                    4
Case 3:21-cv-00164-CEA-DCP Document 14 Filed 08/26/21 Page 4 of 7 PageID #: 66
 “Dismissal under Rule 12(b)(2) is proper only if the specific facts alleged by plaintiff, taken as a

 whole, fail to state a prima facie case for personal jurisdiction.” Kent v. Hennelly, 328 F. Supp. 3d

 791, 796 (E.D. Tenn. 2018).

        Construed in Plaintiff’s favor, the allegations of the Complaint fail to establish general or

 specific jurisdiction over the Defendants, because the Complaint [Doc. 1] does not make the

 necessary allegations for the Court to determine Plaintiff has made a prima facie case for personal

 jurisdiction. As to general jurisdiction, Plaintiff has not alleged that any Defendant’s affiliation

 with the desired forum state, Tennessee, is so “continuous and systematic” as to render the

 Defendant “essentially at home there.” Goodyear, 564 U.S. at 919 (quoting Int’l Shoe Co. v.

 Washington, 326 U.S. 310, 316 (1945)). The facts of the Complaint plainly allege that all

 Defendants work and reside in California. Plaintiff makes no allegations that could show a

 connection between any Defendant and the state of Tennessee, and therefore, the Court finds that

 general jurisdiction does not exist over any Defendant.

        Plaintiff also fails to make a prima facie showing of specific jurisdiction. Specific

 jurisdiction depends on the affiliation between the forum and the underlying controversy. Malone,

 965 F.3d at 502. The United States Court of Appeals for the Sixth Circuit uses a three-factor test

 to determine whether specific jurisdiction exists:

        First, the defendant must purposefully avail himself of the privilege of acting in the
        forum state or causing a consequence in the forum state. Second, the cause of action
        must arise from the defendant’s activities there. Finally, the acts of the defendant
        or consequences caused by the defendant must have a substantial enough
        connection with the forum state to make the exercise of jurisdiction over the
        defendant reasonable.

 Encore Med., 861 F. Supp. at 891 (quoting S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374,

 381 (6th Cir. 1968)).




                                    5
Case 3:21-cv-00164-CEA-DCP Document 14 Filed 08/26/21 Page 5 of 7 PageID #: 67
          The Court reiterates that there are no allegations in the Complaint linking any Defendant

 to Tennessee; rather, the only mention of Tennessee within the Complaint is to note that the

 Plaintiff resides there. Therefore, the Court cannot conclude that the Defendants have purposefully

 availed themselves to Tennessee. Further, the cause of action plainly arises from Plaintiff’s

 employment with CDCR, and all CDCR facilities are located in California. There are no facts

 before the Court to suggest that any activity underlying this litigation took place in Tennessee

 when California is where Defendants made promises to Plaintiff regarding his employment, where

 Plaintiff conducted his work as an employee of CDCR, and where the alleged breach of

 Defendants’ promises to Plaintiff occurred. Accordingly, Plaintiff has not shown specific

 jurisdiction exists as to the Defendants.

          Plaintiff argues that if he is forced to litigate his case in California, the proceedings will be

 biased against him because the courts in California will not be an “impartial referee.” (Doc. 12, at

 2.) In support of this allegation, Plaintiff details unsatisfactory prior experiences with the state

 Attorney General’s office and before California state courts in unrelated legal proceedings. (Id. at

 2–3.) However, Plaintiff’s fears alone do not and cannot rebut Defendants’ correct assertion that

 the Court does not have jurisdiction over this action. Plaintiff has therefore failed to carry his

 burden of making a prima facie showing that personal jurisdiction exists. While the Court will

 draw reasonable inferences in Plaintiff’s favor, it cannot create the necessary allegations on

 Plaintiff’s behalf. Defendants’ Motion to Dismiss [Doc. 11] will be granted pursuant to Federal

 Rule of Civil Procedure 12(b)(2).3




 3
  The Court will not address Defendants’ motion to the extent it seeks dismissal for lack of venue, because it finds
 merit in Defendants’ jurisdictional grounds.


                                    6
Case 3:21-cv-00164-CEA-DCP Document 14 Filed 08/26/21 Page 6 of 7 PageID #: 68
            b. Transfer

        Although the Court does not have personal jurisdiction, the Court will transfer the case to

 the Eastern District of California in the interests of justice. This Court has not reached the merits

 of Plaintiff’s claims, which favors transfer. See Bauer v. Wyndham Vacation Resorts, Inc., No.

 3:18-cv-262, 2021 U.S. Dist. LEXIS 62780, at *16–*17 (E.D. Tenn. Mar. 31, 2021) (“Though

 defendants request dismissal of the claims for which this Court lacks personal jurisdiction, the

 Court does not find dismissal to be appropriate, as it has not reached the merits.”). All Defendants

 presently reside in the Eastern District of California, which makes venue proper there. See 28

 U.S.C. § 1391(b)(1) (“A civil action may be brought in . . . a judicial district in which any defendant

 resides, if all defendants are residents of the State in which the district is located.”). Further, per

 the Complaint, the events giving rise to this action took place in California, where Plaintiff lived

 and was employed by CDCR. Accordingly, the Court finds it is in the interests of justice to transfer

 the case, and the case is hereby TRANSFERRED to the Eastern District of California.

 IV.    Conclusion

        For these reasons, the Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2) & (3) [Doc.

 11] is GRANTED to the extent that the Court lacks jurisdiction. The Clerk will be DIRECTED

 to TRANSFER this action to the Eastern District of California and CLOSE this Court’s file.

        A separate transfer order shall enter.

        SO ORDERED.

                                                 /s/ Charles E. Atchley, Jr.
                                                 CHARLES E. ATCHLEY, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                    7
Case 3:21-cv-00164-CEA-DCP Document 14 Filed 08/26/21 Page 7 of 7 PageID #: 69
